 



Exhibit 10.2
FIRST AMENDMENT TO
THE THIRD AMENDED AND RESTATED
SYSCO CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
     THIS FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED SYSCO CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN (this “Amendment”).
     WHEREAS, Sysco Corporation (the “Company”) has adopted that certain Third
Amended and Restated Sysco Corporation Executive Deferred Compensation Plan (the
“Plan”) pursuant to a plan document effective generally as of January 1, 2005;
and
     WHEREAS, the Board of Directors of the Company has determined to amend the
Plan to change its definition of “MIP Bonus” to include any performance bonus
payable under the Sysco Corporation 2006 Supplemental Performance Based Bonus
Plan.
     NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
July 2, 2006:
(Capitalized terms used but not otherwise defined herein shall have the meaning
given them in the Plan.)
     1. Article I of the Plan is hereby amended by deleting the existing
definition of “MIP Bonus” in its entirety and replacing it with the following:
“MIP Bonus. ‘MIP Bonus’ means a bonus awarded or to be awarded to the
Participant under (i) the Management Incentive Plan; and/or (ii) the Sysco
Corporation 2006 Supplemental Performance Based Bonus Plan, as may be amended
from time to time, and any successor plan with respect to a given Plan Year
ending after July 1, 2006.”
     2. Except as specifically amended hereby, the Plan shall remain in full
force and effect as prior to this Amendment.
     IN WITNESS WHEREOF, the Company has caused this First Amendment to be
executed this 12th day of September, 2006, effective as set forth herein.

            SYSCO CORPORATION
      By:   /s/ Michael C. Nichols         Name:   Michael C. Nichols       
Title:   Senior Vice President, General Counsel and Corporate Secretary     

          ATTEST:    
 
       
By:
  /s/ Thomas P. Kurz
 
Title: Assistant Secretary    

